UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
J & J SPORTS PRODUCTIONS, INC.,
                                                                  :
                                         Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                    AND ORDER
                           - against -                            :
                                                                  : 18-CV-5109 (AMD) (PK)
SPENCER CINEUS individual and d/b/a
CITADELLE BAR & RESTAURANT aka                                    :
CITADELLE LOUNGE; and CITADELLE                                   :
INCORPORATED, an unknown entity d/b/a
CITADELLE BAR & RESTAURANT aka                                    :
CITADELLE LOUNGE,                                                 :

                                         Defendants.              :

---------------------------------------------------------------   X
ANN M. DONNELLY, United States District Judge:

         On September 11, 2018, the plaintiff brought this action against the defendants pursuant

to the Federal Communications Act of 1934, 47 U.S.C. § 151. (ECF No. 1.) The plaintiff moved

for default judgment on May 1, 2020 (ECF No. 24) and I referred the motion to Magistrate Judge

Peggy Kuo for a Report and Recommendation (“R&R”). The plaintiff moved for attorneys’ fees

on February 8, 2021. (ECF No. 28.) On March 4, 2021, I adopted Judge Kuo’s R&R granting

the plaintiff’s motion for default judgment and awarding $6,000 in damages. (ECF No. 28.) The

same day, I referred the plaintiff’s motion for attorneys’ fees to Judge Kuo for a separate R&R.

         Judge Kuo issued a R&R on the plaintiff’s motion for attorneys’ fees on May 30, 2021, in

which she recommends that the plaintiff’s motion be denied as to attorneys’ fees and granted in

part as to costs. (ECF No. 30 at 1.) Judge Kuo recommends that the plaintiff be awarded costs

in the amount of $563—$400 in filing fees and $163 in service of process fees. (Id. at 7.) No

party has filed an objection to the R&R and the time to do so has passed.


                                                          1
        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

marks omitted).

        I have reviewed Judge Kuo’s thorough and well-reasoned R&R and find no error.

Accordingly, I adopt the R&R in its entirety. The plaintiff’s motion for attorneys’ fees is denied

as to attorneys’ fees and granted in part as to costs in the amount of $563. The Clerk of Court is

respectfully directed to enter judgment in favor of the plaintiff.



SO ORDERED.
                                                          s/Ann M. Donnelly
                                                        ___________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge


Dated: Brooklyn, New York
       June 21, 2021




                                                   2
